DETAILED ACTION   
Claims 1-10 and 14-20 are pending.
Claims 1-3, 14-16 and 20 are amended.
Claims 11-13 are canceled.
No Claim(s) is/are added.
Claims 1-10 and 14-20 are rejected. This rejection is made FINAL.

Response to Arguments
Applicant's arguments filed on 01/25/2021 have been fully considered but they are not persuasive.
Double Patenting 
The double patenting rejection is maintained because of the applicant defers filing a Terminal Disclaimer.
Claim Objections
The objections to claims 1, 14 and 20 are withdrawn in view of the applicant’s amendment.
35 U.S.C. §103 Rejections
Regarding claim 1, the applicant has amended claim to recite “a second network having sites with virtual LMR base stations and a virtual network controller”   
The applicant argues neither reference (Korus & Martinez) discloses a virtual network controller as recited in the claim.
In response to applicant’s argument, the examiner respectfully disagrees.

Regarding claim 14 recites similar features of claim 1 is also rejected for the same reason set forth in claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-9 and 14-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent 10,516,553 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the main difference between the instant application and the U.S. Patent 10,516,553 B2 is the 

US Patent No. 10,516,553 B2
1. A wireless communication system for multi bearer devices, including: a first network having sites with physical LMR (Land Mobile Radio) base stations and a physical network controller, and a second network having sites with virtual LMR base stations and a virtual network controller; wherein the multi bearer devices communicate with the physical LMR base stations using RF signals and LMR messages, and the multi bearer devices communicate with the virtual LMR base stations through a router using IP messages, and multi bearer devices receiving service from the first network communicate with multi-bearer devices receiving service from the second network through an interface between the first and second networks.
1. A method of operating a router in a multi bearer radio system having a Land Mobile Radio (LMR) bearer and an Internet Protocol (IP) bearer, including: establishing device data in the router having an LMR Identification (ID) and an individual IP address for each of a plurality of multi bearer devices in the system, establishing physical site data in the router having an LMR ID and an individual IP address for each of a plurality of physical LMR bearer base stations which form a physical network in the system, and establishing virtual site data in the router having an LMR ID and an individual IP address for each of a plurality of virtual LMR base stations which form a virtual network in the system, wherein the device data, the physical site data and the virtual site data established in the router, enable the router to assist communication between multi-bearer devices using the physical network and multi-bearer devices using the virtual network.

5. The method according to claim 1 wherein the virtual site data includes data for a virtual network controller which controls one or more virtual site controllers in the virtual network.
3. A system according to claim 1 wherein the interface between the first and second networks is between the physical network controller and the virtual network controller and is based on Inter RF Subsystem Interface (ISSI), Application Interface Specification (AIS) or Digital Fixed Station Interface (DFSI).
2. The method according to claim 1 wherein the physical and virtual networks communicate using Inter RF Subsystem Interface (ISSI), Application Interface Specification (AIS) or Digital Fixed Station Interface (DFSI).
4. A system according to claim 1 including a third network having sites with physical cellular base stations which send IP messages from the multi bearer devices to the router. 
3. The method according to claim 2 wherein the virtual network receives IP messages from the multi bearer devices through a router from a network of physical cellular base stations.

1… and establishing virtual site data in the router having an LMR ID and an individual IP address for each of a plurality of virtual LMR base stations which form a virtual network in the system, wherein the device data, the physical site data and the virtual site data established in the router, enable the router to assist communication between multi-bearer devices using the physical network and multi-bearer devices using the virtual network.
6. A system according to claim 1 wherein the virtual LMR base stations are virtual LMR channels. 
4….one or more virtual LMR base stations in the virtual network.
7. A system according to claim 2 wherein the virtual site controllers are managing virtual LMR channels, and the virtual network controller is managing the virtual site controllers. 
4… wherein the virtual site data includes data for one or more virtual site controllers which each control one or more virtual LMR base stations in the virtual network.
5….a virtual network controller which controls one or more virtual site controllers in the virtual network.

6. The method according to claim 1, wherein the virtual network is implemented as one or more software modules.
9. A system according to claim 1 wherein each of the virtual LMR base stations is a software module.
7. The method according to claim 1, wherein each of the plurality of virtual LMR base stations is a software module.

1…a multi bearer radio system having a Land Mobile Radio (LMR) bearer and an Internet Protocol (IP) bearer, including: establishing device data in the router having an LMR Identification (ID) and an individual IP address for each of a plurality of multi bearer devices in the system, establishing physical site data in the router having an LMR ID and an individual IP address for each of a plurality of physical LMR bearer base stations which form a physical network in the system, and establishing virtual site data in the router having an LMR ID and an individual IP address for each of a plurality of virtual LMR base stations which form a virtual network in the system, wherein the device data, the physical site data and the virtual site data established in the router, enable the router to assist communication between multi-bearer devices using the physical network and multi-bearer devices using the virtual network.

4… wherein the virtual site data includes data for one or more virtual site controllers which each control one or more virtual LMR base stations in the virtual network.
5….a virtual network controller which controls one or more virtual site controllers in the virtual network.
16. A system according to claim 14 further including: a third network having sites with physical LMR base stations and a physical network controller; wherein the third network communicates with the second network through an interface between the physical network controller and the virtual network controller using Inter RF Subsystem Interface (ISSI), Application Interface Specification (AIS) or Digital Fixed Station Interface (DFSI). 
2. The method according to claim 1 wherein the physical and virtual networks communicate using Inter RF Subsystem Interface (ISSI), Application Interface Specification (AIS) or Digital Fixed Station Interface (DFSI).
17. A system according to claim 14 wherein the virtual LMR base stations are virtual LMR channels.
4….one or more virtual LMR base stations in the virtual network.

4… wherein the virtual site data includes data for one or more virtual site controllers which each control one or more virtual LMR base stations in the virtual network.
5….a virtual network controller which controls one or more virtual site controllers in the virtual network.
19. A system according to claim 14 wherein the second network is a virtual network implemented as one or more software modules.
6. The method according to claim 1, wherein the virtual network is implemented as one or more software modules.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-10, 14-15 and 17-20 are rejected under 35 U.S.C. §103 as being unpatentable over Korus (WO 2013/158362 A1)in view of Martinez et al. (US 2010/0135197 A1) hereinafter “Martinez”
As per claim 1, Korus discloses a wireless communication system for multi bearer devices, including: 
a first network having sites with physical LMR (Land Mobile Radio) base stations (FIG. 1, Narrowband Sites 1-2) and a physical network controller ([0143], Narrowband Sites comprise one or more generic or specialized processors)
and a second network having sites with virtual LMR base stations (FIG. 1, Virtual Sites A-D) and a virtual network controller ([024], a processing device configured to maintain a set of virtual narrowband sites)
Korus does not explicitly disclose wherein the multi bearer devices communicate with the physical LMR base stations using RF signals and LMR messages, and the multi bearer devices communicate with the virtual LMR base stations through a router using IP messages.
Martinez discloses wherein the multi bearer devices communicate with the physical LMR base stations using RF signals and LMR messages (Martinez, [0005], providing land mobile radio (LMR) radio frequency (RF) communication is provided), 
and the multi bearer devices communicate with the virtual LMR base stations through a router using IP messages (Martinez, [0003], LMR systems communicate using Internet Protocol (IP) messages)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Martinez related to wherein the multi bearer devices communicate with the physical LMR base stations using RF signals and LMR messages, 
Korus in view of Martinez disclose multi bearer devices receiving service from the first network communicate with multi-bearer devices receiving service from the second network through an interface between the first and second networks (Korus, [0069], the narrowband  sends separate call control and floor control messages using different interfaces)

As per claim 2, Korus in view of Martinez disclose a system according to claim 1 wherein the second network further includes one or more virtual site controllers which each control one or more virtual LMR base stations, and the router which is a virtual router (Martinez, [0020], connected to a controller 48 that may include a router 50)

As per claim 4, Korus in view of Martinez disclose a system according to claim 1 including a third network having sites with physical cellular base stations which send IP messages from the multi bearer devices to the router (Korus, FIG. 1, Virtual Sites A-D)

As per claim 5, Korus in view of Martinez disclose a system according to claim 1 wherein: 
each of the multi bearer devices has an LMR ID and an individual IP address stored as device data in the router (Martinez, [0023], assign an IP address for communicating with the router)
(Martinez, [0026], the LMR unit has an individual IP address)
and each of the virtual LMR base stations has an LMR ID and an individual IP address stored as virtual site data in the router (Matinez, [0019], include one or more IP addresses identifying)

As per claim 6, Korus in view of Martinez disclose a system according to claim 1 wherein the virtual LMR base stations are virtual LMR channels (Korus, [053], a plurality of virtual narrowband channels)

As per claim 7, Korus in view of Martinez disclose a system according to claim 2 wherein the virtual site controllers are managing virtual LMR channels, and the virtual network controller is managing the virtual site controllers (Korus, [053], During operation, the interworking server provides to the controlling server the ID for a given narrowband device and the virtual narrowband site)

As per claim 8, Korus in view of Martinez disclose a system according to claim 1 wherein the second network is a virtual network implemented as one or more software modules (Korus, [029], a communication device having the software and/or firmware needed to couple to and communicate using a narrowband network)

(Korus, [029], a communication device having the software and/or firmware needed to couple to and communicate using a narrowband network)

As per claim 10, Korus in view of Martinez disclose a system according to claim 1 wherein the second network is a PTToC (Push To Talk over Cellular) server (Korus, [072], Push-to-talk over Cellular (PoC))

As per claim 14, Korus discloses a wireless communication system for multi-bearer devices, including: 
a first network having sites with physical cellular base stations (FIG. 1, Narrowband Sites 1-2), and a second network having sites with virtual LMR (Land Mobile Radio) base stations (FIG. 1, Virtual Sites A-D) and a virtual controller ([024], a processing device configured to maintain a set of virtual narrowband sites)
Korus does not explicitly disclose wherein the multi-bearer devices communicate with the physical cellular base stations using IP wireless messages; and the physical cellular base stations communicate with the virtual LMR base stations through a router using IP messages.
Martinez discloses wherein the multi-bearer devices communicate with the physical cellular base stations using IP wireless messages (Martinez, [0005], providing land mobile radio (LMR) radio frequency (RF) communication is provided)
(Martinez, [0003], LMR systems communicate using Internet Protocol (IP) messages)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Martinez related to wherein the multi-bearer devices communicate with the physical cellular base stations using IP wireless messages; and the physical cellular base stations communicate with the virtual LMR base stations through a router using IP messages and have modified the teaching Korus in order to improve communication between LMR network and cellular data network (Martinez, Abstract)

As per claim 15, Korus in view of Martinez disclose a system according to claim 14 wherein the second network further includes: one or more virtual site controllers which manage one or more virtual LMR base stations ([024], a processing device configured to maintain a set of virtual narrowband sites)

As per claim 17, Korus in view of Martinez disclose a system according to claim 14 wherein the virtual LMR base stations are virtual LMR channels (Korus, [053], a plurality of virtual narrowband channels)

As per claim 18, Korus in view of Martinez disclose a system according to claim 14 wherein the virtual site controllers are managing virtual LMR channels, and the virtual network controller is managing the virtual site controllers (Korus, [053], During operation, the interworking server provides to the controlling server the ID for a given narrowband device and the virtual narrowband site)

As per claim 19, Korus in view of Martinez disclose a system according to claim 14 wherein the second network is a virtual network implemented as one or more software modules (Korus, [029], a communication device having the software and/or firmware needed to couple to and communicate using a narrowband network)

As per claim 20, Korus in view of Martinez disclose a system according to claim 14 wherein the second network is a Push To Talk over Cellular (PTToC) server (Korus, [072], Push-to-talk over Cellular (PoC))

Claims 3 and 16 are rejected under 35 U.S.C. §103 as being unpatentable over Korus (WO 2013/158362 A1) in view of Martinez (US 2010/0135197 A1) and further in view of Mehrotra (US 2015/0092650A1)
As per claim 3, Korus in view of Martinez disclose a system according to claim 1, they do not explicitly disclose wherein the interface between the first and second networks is between the physical network controller and the virtual network controller and is based on Inter RF Subsystem Interface (ISSI), Application Interface Specification (AIS) or Digital Fixed Station Interface (DFSI). 
Mehrotra discloses wherein the interface between the first and second networks is between the physical network controller and the virtual network controller and is based on Inter RF Subsystem Interface (ISSI) (Mehrotra, [0001], Broadband Push-to-Talk (PTT) to Project 25 (P25) using Inter Radio Frequency (RF) Subsystem Interface (ISSI))


As per claim 16, Korus in view of Martinez disclose a system according to claim 14 further including: a third network having sites with physical LMR base stations (FIG. 1, Narrowband Sites 1-2) and a physical network controller ([0143], Narrowband Sites comprise one or more generic or specialized processors); they do not explicitly disclose wherein the third network communicates with the second network through an interface between the physical network controller and the virtual network controller using Inter RF Subsystem Interface (ISSI), Application Interface Specification (AIS) or Digital Fixed Station Interface (DFSI).
Mehrotra discloses wherein the third network communicates with the second network through an interface between the physical network controller and the virtual controller using Inter RF Subsystem Interface (ISSI), Application Interface Specification (AIS) or Digital Fixed Station Interface (DFSI) (Mehrotra, [0001], Broadband Push-to-Talk (PTT) to Project 25 (P25) using Inter Radio Frequency (RF) Subsystem Interface (ISSI))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Mehrotra related to wherein the virtual LMR virtual base stations communicate with the physical LMR base stations using ISSI and have modified the teaching of Korus and Martinez in order to improve resource allocation (Mehrotra, [0002])
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFF BANTHRONGSACK/Examiner, Art Unit 2462                                                                                                                                                                                                        

/PETER CHEN/Primary Examiner, Art Unit 2462